DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/04/2021, in which, claims 1-7, are pending. Claims 1 and 7 are independent. Claims 2-6, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controlling section” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 112

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of claims 1-6. Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “controlling section“ claims 1-6, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “control section; controlling section” claims 1-6.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanaya (USPAP 2019/0281186).

Referring to claim 1, Kanaya teaches an image forming apparatus ([100 of fig 1) comprising: an image forming section (100 of fig 1) that forms an image on a recording medium; ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner. The image reading apparatus 100 may be a photocopier, a facsimile, or a multifunction peripheral that forms an image on a recording medium; (MFP), 0047-0048]);
an image reading section ([100 of fig 1] see 0047-0048]), that reads the image formed on the recording medium (document placed on the tray 104 of fig 1); and a controlling section that controls the image reading section, ([the second CPU 240 controls the components and executes image processing on images acquired from the 
a light source (124a and 124b of fig 4]) that emits light onto an image surface formed on the recording medium; ([the second light source 124b irradiates light toward the front surface of the document that has been conveyed to the position of the imaging unit 118 see 0069-0070]);
a sensor that detects the light ([an imaging sensor of an optical reduction system type that has imaging elements using charge coupled device (CCD)]), and outputs a detection value to the controlling section; ([the image processing system 1 can accurately detect both black and white dirt substances at the imaging position of each imaging sensor 125] 0102-0103]), a housing that ([housing 101, 102 of fig 1]) accommodates the sensor ([118a and 118b]), and has an opening formed in a face opposite to the recording medium, [(a plurality of documents is placed on the document tray 103]; and 
a dustproof glass ([glass 127 of fig 1]) that is provided in the opening of the housing (101, 10b of fig 1), and wherein at the time of a compensation processing operation of the image reading section, ([118a and 118b of fig 4]);
 the controlling section ([processing module 162 detects a dirt substance]), detects dirt on the dustproof glass ([platen glass 127]) on the basis of the detection value acquired by the sensor (162 of fig 9) when the light is emitted from the light source (128a) onto a reflective member for compensation that specularly reflects the light, ([the first dirt substance detection processing module 162 detects a dirt substance from the white reference image in the first processing, in particular, the first dirt 

Referring to claim 2, Kanaya teaches an image forming apparatus ([100 of fig 1) comprising: an image forming section (100 of fig 1) that forms an image on a recording medium; ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner, the image reading apparatus 100 may be a photocopier, a facsimile, or a multifunction peripheral that forms an image on a recording medium; (MFP), 0047-0048]); wherein when the light emitted from the light source (9124a and 124b of fig 4]) is reflected on the reflective member for compensation, the light emitted from the light source is incident on the reflective member for compensation at an angle at which the light does not enter the detection face of the sensor, (0074-0075 [the image reading apparatus 100 can correct an image, such as by shading correction, based on the image signals captured the first white reference member 126a and the second white reference member 126b]).

Referring to claim 3, Kanaya teaches an image forming apparatus ([100 of fig 1) comprising: an image forming section (100 of fig 1) that forms an image on a recording medium; ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner, the image reading apparatus 100 may be a photocopier, a facsimile, or a multifunction peripheral that forms an image on a recording medium; (MFP), 0047-0048]), wherein an optical axis of the light emitted from 

Referring to claim 4, Kanaya teaches an image forming apparatus ([100 of fig 1) comprising: an image forming section (100 of fig 1) that forms an image on a recording medium; ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner, the image reading apparatus 100 may be a photocopier, a facsimile, or a multifunction peripheral that forms an image on a recording medium; (MFP), 0047-0048]); 
wherein the detection axis of the sensor is perpendicular to a surface to be read of the reflective member for compensation, and wherein the light source obliquely emits the light onto the surface to be read of the reflective member for compensation, (0074-0075 [the image reading apparatus 100 can correct an image, such as by shading correction, based on the image signals captured the first white reference member 126a and the second white reference member 126b]).

Referring to claim 5, Kanaya teaches an image forming apparatus ([100 of fig 1) comprising: an image forming section (100 of fig 1) that forms an image on a recording medium; ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner, the image reading apparatus 100 may be a photocopier, a facsimile, or a multifunction peripheral that forms an image on a recording medium; (MFP), 0047-0048]); wherein the controlling section performs the 

Referring to claim 6, Kanaya teaches an image forming apparatus ([100 of fig 1) comprising: an image forming section (100 of fig 1) that forms an image on a recording medium; ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner, the image reading apparatus 100 may be a photocopier, a facsimile, or a multifunction peripheral that forms an image on a recording medium; (MFP), 0047-0048]); wherein the reflective member for compensation has the surface to be read onto which the light is emitted from the light source being flat, and is a reflective mirror that specularly reflects the light, (0074-0075 [the image reading apparatus 100 can correct an image, such as by shading correction, based on the image signals captured the first white reference member 126a and the second white reference member 126b]).

Referring to claim 7, Kanaya teaches an inspection method of an image reading section that reads an image formed on a recording medium, ([an image forming apparatus 100 of fig 1, comprising: an image forming section (100 of fig 1) that forms an image on a recording medium, ([the image reading apparatus 100 is an example of the image processing apparatus, such as an image scanner, the image reading apparatus 
 a process for detecting the light by a sensor of the image reading section (100 of fig 1), when the light is emitted from the light source ([an image sensor]); and
 a process for detecting dirt on a dustproof glass provided in the image reading section on the basis of a detection value detected by the sensor, ([an imaging sensor of an optical reduction system type that has imaging elements using charge coupled device (CCD)]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677